DETAILED ACTION
This final Office action is responsive to amendments filed April 4th, 2022. Claims 1, 9, and 10 have been amended. Claims 6-8 have been cancelled. Claims 1-5, 9, and 10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending claim objections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by obtaining the pre-improvement KPI without using the modeling method (with reference to the PEG 2019). These features are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-5 and 9-10, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner agrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 6, filed 4/4/22, with respect to claims 1, 9, and 10 have been fully considered and are persuasive.  The objections of 11/10/21 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 4/4/22 have been fully considered but they are not persuasive. 
On pages 6-11 of the provided remarks, Applicant argues that the amended claim limitations overcome the cited prior art of record. Specifically, on pages 9-10 of the provided remarks, Applicant argues regarding primary reference Drees, “it is inevitable and necessary to generate the Baseline Model and use it to predict the energy usage of the old system.” Examiner respectfully disagrees and asserts that per Paragraph 0065 of Drees, “In other embodiments, different or additional control modules may implement or include statistical process control approaches other than or in addition to EWMA to provide baseline validation features.” Therefore, the baseline model disclosed in paragraphs 0048-0049 is not the only method to determine baseline energy consumption within Drees. Additionally, in paragraph 0085-0086 of Drees, the use of conventional baseline energy calculations such as ordinary least squares regression, PCR, and RR are disclosed as being utilized to determine baseline energy calculation. Therefore, the 35 USC 103 rejection is maintained. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 USC 101 filed 4/4/22 have been fully considered but they are not persuasive. 
On pages 11-13 of the provided remarks, Applicant argues that the amended claims present unconventional techniques which present significantly more than the alleged abstract idea. Specifically, on page 12 of the provided remarks, Applicant argues, “As discussed above, the above-described feature of claim 1 is new, unique and unconventional. Thus, according to the 2019 Revised Patent Subject Matter Eligibility Guidance issued on January 7, 2019, the subject matter of the presently amended claims in eligible.” Examiner respectfully disagrees and first questions which “above-described feature” Applicant regards as “new, unique, and unconventional.” Per 37 CFR 1.111: A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section. Therefore, Applicant is required to distinguish what specific elements of the amended independent claims are believed to be patent eligible. Examiner asserts that the amended limitations requirement of calculating a first pre-improvement evaluation indicator and first baseline only further directs the claim to the judicial exception of mathematical concepts in the form of mathematical calculation. The generality of the claim language leaves to interpretation how the calculation is performed without the use of a model. Therefore, the calculation could be performed by hand through evaluation of the human mind or as a mathematical calculation. The claims are directed to an abstract idea without significantly more. 
Continuing on pages 12-13 of the provided remarks, Applicant asserts that if Examiner denies the inventive concept then the guidance outlined in the memorandum “Changes in Examination Procedure Pertaining to Subject Matter Eligibility” must be followed. Examiner asserts that the previous rejection dated 11/10/21 as well as the corresponding rejection below contains both “A citation to an express statement in the specification that demonstrates the well-understood, routine, conventional nature of the additional element(s)” and “A citation to one or more of the court decisions discussed in MPEP 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” Previous pages 11-12 of the Office Action dated 11/10/21 recite the following, “Further, method claim 9; medium claim 10; and System claims 1-8 recite “An operational improvement effect calculation”, “a similar data retrieval unit”, “a confidence interval calculation unit”, “a baseline calculation unit”, “an evaluation calculation unit”; “A non-transitory computer-readable medium that stores therein a program for causing a computer to execute a process”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0118 and 0119 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment.” The underlined portion above references the provided specification that demonstrates the well-understood, routine, conventional nature of the additional element(s). Continuing on in the Office Action date 11/10/21, page 12 states, “the above “retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant, wherein an operating condition of the plant becomes different after performing the improvement measure to the plant and wherein the step of retrieving further comprises: retrieving the inputted plant operation data having the similarity higher than the threshold as the comparison target pant operation data” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art.” Therefore, MPEP 2106.05 is referenced as noting the well-understood, routine, conventional nature of the additional element(s). The 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9, and 10 recite the following limitations, “calculate a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data without generating or using a model indicative of characteristics of the plant” and “calculate a first confidence interval, based on the comparison target plant operation data; a baseline calculation unit configured to calculate a first baseline without generating or using the model.” It is unclear to Examiner how the evaluation indicators and baseline are calculated without generating or using a model indicative of characteristics of the plant. While cited Paragraph 0065 of the provided specification recites, “the operational improvement effect calculation device 10 of the first illustrative embodiment can evaluate the improvement effect (operational improvement effect) even when the plant to which the operational improvement effect calculation device 10 is applied is a plant such as a chemical plant and a microbial plant that is difficult to be clearly indicated by a statistical 20model or a characteristic formula” it does not disclose the operational improvement effect calculation device evaluating without a statistical model. Additionally, per paragraph 0071 of the provided specification, “it may be possible that a configuration of preparing a statistical model and the like and evaluating the operational improvement effect is better than a configuration of evaluating the operational improvement effect with the plant operation data.” Therefore, it is unclear how the system calculates evaluation indicators and baseline are calculated without generating or using a model indicative of characteristics of the plant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 9 (method), and 10 (medium) and dependent claims 2-8, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine), claim 9 is directed to a method (i.e. process), and claim 10 is directed to a memory (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward an operational improvement effect calculation method, comprising: 6Application No.: 16/198,501Docket No.: P181203US00retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant, wherein an operating condition of the plant becomes different after performing the improvement measure to the plant and wherein the step of retrieving further comprises: determining whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold, and retrieving the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data; calculating a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data; calculating a first confidence interval, based on the comparison target plant operation data without generating or using a model indicative of characteristics of the plant; calculating a first baseline without generating or using the model, the first baseline being a reference when comparing the first post- improvement evaluation indicator and the first pre-improvement evaluation indicator and corresponds to the first pre-improvement evaluation indicator, based on the first confidence interval; and calculating a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline (Mental Process & Mathematical Concept), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining the similarity of the operation condition to the operation condition of the evaluation target plant operation data, which is a judgement and evaluation of the human mind. The Applicant’s claimed limitations are comparing operation condition data, which is a mental process. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concept because the claimed limitations are calculating a first post-improvement evaluation indicator and pre-improvement evaluation indicator, a first confidence interval, a first baseline, and a first evaluation result, which is a mathematical calculation. The Applicant’s claimed limitations are performing various calculations to determine the operational improvement effect, which is directed towards the abstract idea of Mathematical Concepts in the form of Mathematical Calculation.
Dependent claims 3 is directed to the system calculating an evaluation indicator for confidence calculation. This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a mathematical concepts in the form of mathematical calculations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2 and 3 are directed to the system setting an average evaluation indicator and setting a first upper and lower limit width of the first and second confidence interval. These claim elements are considered abstract ideas because they are directed to mental processes in the form of evaluation and judgement. The mental process occurs when various indicators and limits are set by the system. The setting of a value could be executed as an observation and judgement action of the human mind.  The determination of the sufficient number of data points could also be executed as an evaluation of the human mind. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant, wherein an operating condition of the plant becomes different after performing the improvement measure to the plant and wherein the step of retrieving further comprises: retrieving the inputted plant operation data having the similarity higher than the threshold as the comparison target pant operation data” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “An operational improvement effect calculation”, “a similar data retrieval unit”, “a confidence interval calculation unit”, “a baseline calculation unit”, “an evaluation calculation unit”; “A non-transitory computer-readable medium that stores therein a program for causing a computer to execute a process” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-5 further narrow the abstract idea and dependent claims 2 additionally recite “retrieve the comparison target plant operation data which includes a designated number of data points, based on a distance between the evaluation target plant operation data and each data point of the plant operation data” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “similar data retrieval unit” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “An operational improvement effect calculation”, “a similar data retrieval unit”, “a confidence interval calculation unit”, “a baseline calculation unit”, “an evaluation calculation unit”; “A non-transitory computer-readable medium that stores therein a program for causing a computer to execute a process” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claim 9; medium claim 10; and System claims 1-5 recite “An operational improvement effect calculation”, “a similar data retrieval unit”, “a confidence interval calculation unit”, “a baseline calculation unit”, “an evaluation calculation unit”; “A non-transitory computer-readable medium that stores therein a program for causing a computer to execute a process”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0118 and 0119 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant, wherein an operating condition of the plant becomes different after performing the improvement measure to the plant and wherein the step of retrieving further comprises: retrieving the inputted plant operation data having the similarity higher than the threshold as the comparison target pant operation data” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-5 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 2 additionally recite “retrieve the comparison target plant operation data which includes a designated number of data points, based on a distance between the evaluation target plant operation data and each data point of the plant operation data” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “similar data retrieval unit” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees (U.S 2016/0379319 A1) in view of Bhutani (U.S 2013/0185120 A1) in view of Zeng (U.S 2014/0297357 A1).
Claim 1
Regarding Claim 1, Drees discloses the following:
An operational improvement effect calculation device comprising a processor configured to implement [see at least Paragraph 0052 for reference to a system or device configured to calculate energy expended by the building HVAC system; Paragraph 0056 for reference to the BMS computer system including a processing circuit including a processor and memory; Figure 1C and related text regarding item 252 ‘processor’] 
a similar data retrieval unit configured to retrieve, from inputted plant operation data relating to operations of a plant comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0080 for reference to the Baseline generation module that is configured to use the PSLR module to perform PSLR of the data and stepwise regression module to determine the predictor variables and to eliminate insignificant variables; Paragraph 0082 for reference to the stepwise regression algorithm being configured to add or remove predictor variables from a set for further analysis in a systematic way using statistical hypothesis testing] 
and the similar data retrieval unit being configured calculate a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data without generating or using a model indicative of characteristics of the plant [see at least Paragraph 0047 for reference to the process retrieving historical building and building environment data from a pre-retrofit period and input variable retrieved including both controllable variables (i.e., variables that may be controlled by a user such as occupancy of an area and space usage) and uncontrollable variables (e.g., outdoor temperature, Solar intensity and duration, humidity, other weather occurrences, etc.); Paragraph 0048 for reference to the process calculating and selecting a set of variables significant to energy usage in the building; Figure 1A and related text regarding item 104 ‘Use Historical Building and Building Environment Data to Select a Set of 104 Variables Significant to Energy Usage in the Building (e.g., occupancy, Space usage, occupancy hours, Outdoor air temperature, humidity, Solar intensity, degree days, etc.)’]  
a confidence interval calculation unit configured to calculate a first confidence interval, based on the comparison target plant operation data [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
a baseline calculation unit configured to calculate a first baseline without generating or using the model, the first baseline being a reference when comparing the first post-improvement evaluation indicator and the first pre- improvement evaluation indicator and corresponds to the first pre-improvement evaluation indicator based on the first confidence interval [see at least Paragraph 0065 for reference to different or additional control modules may implement or include statistical process control approaches other than or in addition to EWMA to provide baseline validation features; Paragraph 0085 for reference to conventional baseline energy calculations being used such as ordinary least squares regression; Paragraph 0086 for reference to PCR or RR being used in addition to ordinary least squares regression to calculate baseline energy] 
an evaluation calculation unit configured to calculate a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended] 
While Drees discloses the limitations above, it does not disclose retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant; an operating condition of the plant becomes different after performing the improvement measure to the plant, wherein the similar data retrieval unit is configured to: determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold, retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data.
 However, Bhutani discloses the following:
retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant [see at least Paragraph 0015 for reference to the system including: a) means to obtain design data (e.g., any data input device); b) one or more data processors for processing historical operating data or current operating data or both prior to f) an estimation module for performing estimation for improvement through maintenance or operation or both]
an operating condition of the plant becomes different after performing the improvement measure to the plant [see at least Paragraph 0022 for reference to estimation of potential for improvement through maintenance is performed and after then the performance at an equipment level is evaluated for effecting equipment level benchmarking pertaining to the plant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the retrieval of plant operation data of Drees to include plant operation data prior to the implementation of an improvement and the corresponding threshold comparison method of Bhutani. Doing so would allow for due consideration of plant design for benchmarking, which addresses the inefficient performance of the plant/equipment completely, as stated by Bhutani (Paragraph 0005).

While the combination of Drees and Bhutani disclose the limitations above, they do not disclose the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold and retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data.
However, Zeng discloses the following:
the similar data retrieval unit determine whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold [see at least Paragraph 0020 for reference to the recommendation of a production plan including calculating a similarity score between an incoming order and each historical order and determining from the similarity score whether exceeds a similarity threshold; Paragraph 0029 for reference to the product planning recommender program receiving an incoming order from a customer, provide a list of historical orders and production plans to production manager, and admit a selected production plan to print production factory to fulfill the incoming order; Paragraph 0034 for reference to the similarity module causing the processor to implement a similarity matching algorithm that calculates a similarity score between an incoming order and each historical order]
retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data [see at least Paragraph 0046 for reference to the production manager electing to accept the historical production plan corresponding with the highest similarity score as the plan to use for fulfilling the incoming order; Paragraph 0044 for reference to the product planning recommender including a recommender module that comprises a plan recommender module which selects the most similar historical orders on the list based on their calculated similarity scores, and arranges on the list from highest to lowest score, with the highest scored historical order being at the top of the list; Paragraph 0049 for reference to the production planning recommender not providing a list of similar historical orders if the calculated similarity scores are too low to overcome a similarity score threshold] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the similar data retrieval unit configuration of Drees to include the comparison target data determination method utilizing thresholds of Zeng. Doing so would improve on prior methods of production planning, in general, through a self-learning, dynamic solution that provides production planning automation for any type of incoming order, as stated by Zeng (Paragraph 0016). 
Claim 2
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 2, Drees discloses the following:
the similar data retrieval unit is configured: to retrieve the comparison target plant operation data which includes a designated number of data points, based on a distance between the evaluation target plant operation data and each data point of the plant operation data [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0059 for reference to the Baseline calculation module including a data clean-up module which receives data from the data retriever and pre-filters the data to discard or format bad data to determine whether the data is reliable, in correct format, is or includes a statistical outlier, and whether or not the data should be discarded] 
to set, as the first pre-improvement evaluation indicator, an average evaluation indicator obtained by averaging evaluation indicators of the respective data points of comparison target plant operation data [see at least Paragraph 0065 for reference to the system including an Exponentially Weighted Moving Average (EWMA) control module that monitors the difference between the predicted and measured consumption data; Paragraph 0070 for reference to the data clean-up module that includes an integrator or average to smooth noisy data (e.g., a varying number of occupants in the building area)] 
Claim 3
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 3, Drees discloses the following:
the confidence interval calculation unit is configured: to calculate an evaluation indicator for confidence interval calculation corresponding to each data point of the comparison target plant operation data and to calculate the first confidence interval of each of the calculated evaluation indicators for confidence interval calculation [see at least Paragraph 0201 for reference to the process including setting a confidence level which is a statistical description of the probability that an estimated value exists within a certain range for example the energy savings result from within a building] 
to set, as a first upper limit width of the first confidence interval, a difference between an upper limit value of the first confidence interval and the first pre-improvement evaluation indicator [see at least Paragraph 0190 for reference to the Uncertainty calculator being configured to computer the upper confidence bounds (UCB) associated with energy savings; Paragraph 0217 for reference to the upper confidence bound being calculated and compared to the cumulative target savings] 
to set, as a first lower limit width of the first confidence interval, a difference between a lower limit value of the first confidence interval and the first pre-improvement evaluation indicator [see at least Paragraph 0190 for reference to the Uncertainty calculator being configured to computer the lower confidence bounds (LCB) associated with energy savings; Paragraph 0217 for reference to the lower confidence bound being calculated and compared to the cumulative target savings]
Claim 4
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 4, Drees discloses the following:
the baseline calculation unit is configured to calculate the first baseline by applying the first upper limit width or the first lower limit width to the first pre-improvement evaluation indicator, according to an evaluation indicator of the plant indicated by the first post-improvement evaluation indicator [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
Claim 5
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 5, Drees discloses the following:
the evaluation calculation unit is confirmed to calculate a difference between the first post-improvement evaluation indicator and the first baseline, as the first evaluation result [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended]
Claim 9
Regarding Claim 9, Drees discloses the following:
An operational improvement effect calculation method, comprising [see at least Paragraph 0008 for reference to the method of determining the end of the measurement and verification period of a building management system which includes calculating for a plurality of periods, a least amount of energy savings resulting from energy conservation measures in a building] 
retrieving, from inputted plant operation data relating to operations of a plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0080 for reference to the Baseline generation module that is configured to use the PSLR module to perform PSLR of the data and stepwise regression module to determine the predictor variables and to eliminate insignificant variables; Paragraph 0082 for reference to the stepwise regression algorithm being configured to add or remove predictor variables from a set for further analysis in a systematic way using statistical hypothesis testing]
calculating a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data without generating or using a model indicative of characteristics of the plant [see at least Paragraph 0047 for reference to the process retrieving historical building and building environment data from a pre-retrofit period and input variable retrieved including both controllable variables (i.e., variables that may be controlled by a user such as occupancy of an area and space usage) and uncontrollable variables (e.g., outdoor temperature, Solar intensity and duration, humidity, other weather occurrences, etc.); Paragraph 0048 for reference to the process calculating and selecting a set of variables significant to energy usage in the building; Figure 1A and related text regarding item 104 ‘Use Historical Building and Building Environment Data to Select a Set of 104 Variables Significant to Energy Usage in the Building (e.g., occupancy, Space usage, occupancy hours, Outdoor air temperature, humidity, Solar intensity, degree days, etc.)’] 
calculating a first confidence interval, based on the comparison target plant operation data [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
calculating a first baseline without generating or using the model, the first baseline being a reference when comparing the first post- improvement evaluation indicator and the first pre-improvement evaluation indicator and corresponds to the first pre-improvement evaluation indicator, based on the first confidence interval [see at least Paragraph 0065 for reference to different or additional control modules may implement or include statistical process control approaches other than or in addition to EWMA to provide baseline validation features; Paragraph 0085 for reference to conventional baseline energy calculations being used such as ordinary least squares regression; Paragraph 0086 for reference to PCR or RR being used in addition to ordinary least squares regression to calculate baseline energy; Paragraph 0199 for reference to the Baseline calculation module including an uncertainty module that is configured to collect and store data relating to potential sources of error; Paragraph 0201 for reference to the process including setting a confidence level which is a statistical description of the probability that an estimated value exists within a certain range]
calculating a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended]
While Drees discloses the limitations above, it does not disclose retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant. It also does not disclose an operating condition of the plant becomes different after performing the improvement measure to the plant such that the comparison target plant operation data having a similarity of the operating condition to the operating condition of the evaluation target plant operation data is retrieved, the similarity being higher than a threshold.
However, Bhutani discloses the following:
retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant [see at least Paragraph 0015 for reference to the system including: a) means to obtain design data (e.g., any data input device); b) one or more data processors for processing historical operating data or current operating data or both prior to f) an estimation module for performing estimation for improvement through maintenance or operation or both]
an operating condition of the plant becomes different after performing the improvement measure to the plant [see at least Paragraph 0022 for reference to estimation of potential for improvement through maintenance is performed and after then the performance at an equipment level is evaluated for effecting equipment level benchmarking pertaining to the plant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the retrieval of plant operation data of Drees to include plant operation data prior to the implementation of an improvement and the corresponding threshold comparison method of Bhutani. Doing so would allow for due consideration of plant design for benchmarking, which addresses the inefficient performance of the plant/equipment completely, as stated by Bhutani (Paragraph 0005).

While the combination of Drees and Bhutani disclose the limitations above, they do not disclose the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold and retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data.
However, Zeng discloses the following:
the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold [see at least Paragraph 0020 for reference to the recommendation of a production plan including calculating a similarity score between an incoming order and each historical order and determining from the similarity score whether exceeds a similarity threshold; Paragraph 0029 for reference to the product planning recommender program receiving an incoming order from a customer, provide a list of historical orders and production plans to production manager, and admit a selected production plan to print production factory to fulfill the incoming order; Paragraph 0034 for reference to the similarity module causing the processor to implement a similarity matching algorithm that calculates a similarity score between an incoming order and each historical order]
retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data [see at least Paragraph 0046 for reference to the production manager electing to accept the historical production plan corresponding with the highest similarity score as the plan to use for fulfilling the incoming order; Paragraph 0044 for reference to the product planning recommender including a recommender module that comprises a plan recommender module which selects the most similar historical orders on the list based on their calculated similarity scores, and arranges on the list from highest to lowest score, with the highest scored historical order being at the top of the list; Paragraph 0049 for reference to the production planning recommender not providing a list of similar historical orders if the calculated similarity scores are too low to overcome a similarity score threshold] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the similar data retrieval unit configuration of Drees to include the comparison target data determination method utilizing thresholds of Zeng. Doing so would improve on prior methods of production planning, in general, through a self-learning, dynamic solution that provides production planning automation for any type of incoming order, as stated by Zeng (Paragraph 0016). 
Claim 10
Regarding Claim 10, Drees discloses the following:
A non-transitory computer-readable recording medium that stores therein a program for causing a computer to execute a process, the process comprising [see at least Paragraph 0243 for reference to embodiments of the present disclosure include program products comprising machine-readable media for carrying or having machine-executable instructions or data structures] 
retrieving, from inputted plant operation data relating to operations of a plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0080 for reference to the Baseline generation module that is configured to use the PSLR module to perform PSLR of the data and stepwise regression module to determine the predictor variables and to eliminate insignificant variables; Paragraph 0082 for reference to the stepwise regression algorithm being configured to add or remove predictor variables from a set for further analysis in a systematic way using statistical hypothesis testing]
calculating a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data without generating or using a model indicative of characteristics of the plant [see at least Paragraph 0047 for reference to the process retrieving historical building and building environment data from a pre-retrofit period and input variable retrieved including both controllable variables (i.e., variables that may be controlled by a user such as occupancy of an area and space usage) and uncontrollable variables (e.g., outdoor temperature, Solar intensity and duration, humidity, other weather occurrences, etc.); Paragraph 0048 for reference to the process calculating and selecting a set of variables significant to energy usage in the building; Figure 1A and related text regarding item 104 ‘Use Historical Building and Building Environment Data to Select a Set of 104 Variables Significant to Energy Usage in the Building (e.g., occupancy, Space usage, occupancy hours, Outdoor air temperature, humidity, Solar intensity, degree days, etc.)’] 
calculating a first confidence interval, based on the comparison target plant operation data [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
calculating a first baseline without generating or using the model, the first baseline being a reference when comparing the first post- improvement evaluation indicator and the first pre-improvement evaluation indicator and corresponds to the first pre-improvement evaluation indicator, based on the first confidence interval [see at least Paragraph 0065 for reference to different or additional control modules may implement or include statistical process control approaches other than or in addition to EWMA to provide baseline validation features; Paragraph 0085 for reference to conventional baseline energy calculations being used such as ordinary least squares regression; Paragraph 0086 for reference to PCR or RR being used in addition to ordinary least squares regression to calculate baseline energy; Paragraph 0199 for reference to the Baseline calculation module including an uncertainty module that is configured to collect and store data relating to potential sources of error; Paragraph 0201 for reference to the process including setting a confidence level which is a statistical description of the probability that an estimated value exists within a certain range] 
calculating a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended]
While Drees discloses the limitations above, it does not disclose retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant. It also does not disclose an operating condition of the plant becomes different after performing the improvement measure to the plant such that the comparison target plant operation data having a similarity of the operating condition to the operating condition of the evaluation target plant operation data is retrieved, the similarity being higher than a threshold.
However, Bhutani discloses the following:
retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant [see at least Paragraph 0015 for reference to the system including: a) means to obtain design data (e.g., any data input device); b) one or more data processors for processing historical operating data or current operating data or both prior to f) an estimation module for performing estimation for improvement through maintenance or operation or both]
an operating condition of the plant becomes different after performing the improvement measure to the plant [see at least Paragraph 0022 for reference to estimation of potential for improvement through maintenance is performed and after then the performance at an equipment level is evaluated for effecting equipment level benchmarking pertaining to the plant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the retrieval of plant operation data of Drees to include plant operation data prior to the implementation of an improvement and the corresponding threshold comparison method of Bhutani. Doing so would allow for due consideration of plant design for benchmarking, which addresses the inefficient performance of the plant/equipment completely, as stated by Bhutani (Paragraph 0005).

While the combination of Drees and Bhutani disclose the limitations above, they do not disclose the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold and retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data.
However, Zeng discloses the following:
the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold [see at least Paragraph 0020 for reference to the recommendation of a production plan including calculating a similarity score between an incoming order and each historical order and determining from the similarity score whether exceeds a similarity threshold; Paragraph 0029 for reference to the product planning recommender program receiving an incoming order from a customer, provide a list of historical orders and production plans to production manager, and admit a selected production plan to print production factory to fulfill the incoming order; Paragraph 0034 for reference to the similarity module causing the processor to implement a similarity matching algorithm that calculates a similarity score between an incoming order and each historical order]
retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data [see at least Paragraph 0046 for reference to the production manager electing to accept the historical production plan corresponding with the highest similarity score as the plan to use for fulfilling the incoming order; Paragraph 0044 for reference to the product planning recommender including a recommender module that comprises a plan recommender module which selects the most similar historical orders on the list based on their calculated similarity scores, and arranges on the list from highest to lowest score, with the highest scored historical order being at the top of the list; Paragraph 0049 for reference to the production planning recommender not providing a list of similar historical orders if the calculated similarity scores are too low to overcome a similarity score threshold] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the similar data retrieval unit configuration of Drees to include the comparison target data determination method utilizing thresholds of Zeng. Doing so would improve on prior methods of production planning, in general, through a self-learning, dynamic solution that provides production planning automation for any type of incoming order, as stated by Zeng (Paragraph 0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
WO 2004029557 A1
SAMARAKOON NEWTON
ENERGY PERFORMANCE MONITORING SYSTEM
US 6785592 B2
Smith et al.
System and Method for Energy Management
US 10698393 B2
Ferry; Olivier et al.
Method of manufacturing parts based on analysis of statistical indicators in a situation of diminished control


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683